PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/488,418
Filing Date: 14 April 2017
Appellant(s): Kramer et al.



__________________
Atty. Andrew Lawrence. Reg. No. 46,130
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 25, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 06, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 5, 6, 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. [U.S. Pub. No. 2015/0364244 Al] in view of Endo et al. [U.S. Pat. No. 5912622] and Hui [U.S. Pat. No. 7164255].
Regarding claim 1, Tsai discloses wireless power transfer, comprising: at least first and second layers (e.g., 308, 306, Fig. 3A), the second layer 306 being disposed over the first layer 308, the second layer including via (e.g., connecting via going into through- hole 310), the via including a first conductive material therein; 
an induction coil (e.g., 304, 302) comprising a second conductive material, the induction coil comprising a first winding 304 arranged on the first layer 308 and a second winding 302 arranged on the second layer 306, the first and second windings being electrically connected in series by the first via (e.g., the connecting via going into the through hole 310) [Paragraph 0021, see Figure 3A].
Tsai discloses the instant claimed invention discussed above except for the first and second layers are paper layers;

the first winding is a set of windings and the second winding is a second set of windings; and that the layers are laminated.
Endo discloses layers (e.g., 77, 80, and 81) are paper insulating layers and are laminated with coil layers (e.g., 78, 106) [Col. 9, Lines 16-40, Fig. 11-13].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use paper layers laminated as taught by Endo to provide inductive coil with insulating layer that is thin but reliable insulator.
Hui discloses at least two layers (e.g., first layer is dotted spiral of Fig. 28) with each layer has each set of windings (Col. 10, Lines 47-67, Fig. 27-28), second layer (above first layer, Fig, 28) including at least first and second vias (e.g., first vias connecting the first and second layer and second vias connecting spiral winding pattern array in one layer, not shown), the first and second vias including a first conductive material therein;
the second via only being electrically connected to the first winding set (e.g., vias that connects spiral winding patterns on one layer), and therefore, the second via being electrically accessible on only a first side [Col. 10, Lines 24-67, Fig. 24-28].

Regarding claim 5, Hui discloses the at least one of the first set of windings and the second set of windings is in the shape of a spirangle [see Figs. 29-32].
Regarding claim 6, Tsai discloses the first winding 304 is electrically connected to the second winding 302 by a via connecting an innermost winding of the first winding to an innermost winding of the second winding [Paragraph 0021, Fig. 3A].
Regarding claim 9, Tsai discloses the first and second conductive materials are the same [Paragraph 0021].
Regarding claim 21, Endo discloses further comprising an insulating layer 77 disposed above the second paper layer 80 [Col. 9, Lines 16-40, Fig. 11-13].
Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. [U.S. Pub. No. 2015/0364244 Al] in view of Endo et al. [U.S. Pat. No. 5912622], Hui [U.S. Pat. No. 7164255] and Hsia et al. [U.S. Pub. No. 20160336783 Al].
Regarding claim 15, Tsai discloses wireless power transfer, comprising: at least first and second layers (e.g., 308, 306, Fig. 3A), the second layer 306 being disposed over 
an induction coil (e.g., 304, 302) comprising a second conductive material, the induction coil comprising a first winding 304 arranged on the first layer 308 and a second winding 302 arranged on the second layer 306, the first and second windings being electrically connected in series,
the combination layer having at least two electrical contact pads (e.g., where Tl, T2 connects) accessible from outside of the layer that are in electrical connection with first and second terminuses (e.g., Tl, T2) of the induction coil (302, 304) [Paragraph 0021, Figure 3A].
Tsai also discloses a driver circuit configured to drive the induction coil and provide a wireless charge to an electronic device, the driver circuit (Paragraph 005) including:
a resonant frequency oscillator; a full wave rectifier [Paragraph 0004-0005].
Tsai discloses the instant claimed invention discussed above except for explicit disclosure of power transistor (driver circuit) and voltage regulator (charger circuit) the first and second layers are paper layers; the second layer including at least first and second vias, the first and second vias including a first conductive material therein; the second via only being electrically connected to the first winding set, the second via being electrically accessible on only a first side;

Endo discloses layers (e.g., 77, 80, and 81) are paper insulating layers and are laminated with coil layers (e.g., 78, 106) [Col. 9, Lines 16-40, Fig. 11-13].
Endo also discloses an aperture 77a configured to accept the laminate [Col. 9, Lines 32, 33, Fig. 12].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use paper layers laminated as taught by Endo to the induction coil and driver circuit of Tsai to provide inductive coil with insulating layer that is thin but reliable insulator.
Hui discloses at least two layers (e.g., first layer is dotted spiral of Fig. 28) with each layer has each set of windings (Col. 10, Lines 47-67, Fig. 27-28), second layer (above first layer, Fig, 28) including at least first and second vias (e.g., first vias connecting the first and second layer and second vias connecting spiral winding pattern array in one layer, not shown), the first and second vias including a first conductive material therein [Col. 10, Lines 27-62, Fig. 24-28].
Hui further discloses a driving circuit in column 10, line 37. Hui also discloses power regulator in column 13, lines 35-36. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have layers of insulating material 
Hsia discloses a driver circuit configured to drive the induction coil and provide a wireless charge to an electronic device, the driver circuit including:
a resonant frequency oscillator; a power transistor; a full wave rectifier; and a voltage regulator [see Claim 1, Fig. 1 and 2].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the driver circuit and charging circuit as taught by Hsia to the structure of Tsai and Endo to provide an efficient power transfer and rapid charging system with maximum power tracking.
Regarding claim 18, Tsai discloses the first winding 304 is electrically connected to the second winding 302 by a via connecting an innermost winding of the first winding to an innermost winding of the second winding [Paragraph 0021, Fig. 3A].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Endo and Hui as applied to claim 1 above, and further in view of Inoue et al. [U.S. Pat. No. 8232764].
Regarding claim 4, Tsai in view of Endo and Hui discloses the instant claimed invention discussed above except for the conductive material comprises particulate conductive material.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use particulate conductive material as taught Inoue to the winding of Tsai in view of Endo and Hui to provide thin conductive winding that is suitable for multilayer but low profile coil arrays.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Endo and Hui as applied to claim 1 above, and further in view of Suzuki et al. [U.S. Pat. No. 6774316].
Regarding claim 22. Tsai in view of Endo and Hui discloses the instant claimed invention discussed above except for the first conductive material comprises a particulate, electrically-conductive material and a binder.
Suzuki discloses via (see Figure 6A) with conductive material comprises a particulate (e.g., 403), electrically-conductive material and a binder [Col. 12, Lines 39-60, Fig. 6A, 6B].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have vias comprising electrically-conductive material and a binder as taught by Suzuki to connect the first set of windings and the second set of windings and extend between first the paper layer and the second paper layers in the laminate of Tsai in view of Endo and Hui to provide the laminate with . 
(2) Response to Arguments
Regarding Arguments 1 and 2 (Pages 8-10 of the Brief)
The Appellant argued that the inductor coil of prior art Tsai would be rendered unsatisfactory for its intended purpose if modified to include paper layers of prior art Endo in place of magnetic conductor layers 308, 306 of Tsai. The Appellant insisted that induction coil structure 30 of Tsai includes magnetic conductors 308, 306 to generate desirable magnetic effects including magnetic conduction, magnetic reflection, and magnetic blocking and facilitate heat dissipation. 
The Examiner disagrees. First of all, Endo discloses the paper layers (e.g., 77, 80, 81, column 9, lines 16-40, Fig. 11-13) claimed by the Appellant as required in claim 1. The paper layer of Endo with its insulating property would increase protection of the conductive coil 302, 304 of Tsai (see Fig. 3A) from short circuiting with the magnetic conductor layers 308, 306 (of Tsai ) and still retain the desirable magnetic effects and will not change the principle of operation. Furthermore, Tsai discloses that the inductance value of the inductor coil structure can be enhanced by adjusting or increasing the number of turns of the coil (see Tsai, Paragraph 0025). Therefore, even with the use of paper layer in place of magnetic conductor layer, the desirable magnetic effects (e.g., enhancing inductance value) would still remain and will not render the coil structure of Tsai unsatisfactory. The thin structure of paper layers of Endo will also reduce the thickness of the device.
Regarding Argument 3 (page 11 of the Brief)
The Appellant asserted that the induction coil of Tsai is incompatible with the anti-theft tag of Endo.
The Examiner explains that Endo reference teaches the use of paper layers (e.g., 77, 80, 81, Figure 11-13) laminated with inductor coils (e.g., 78, 106) as required in claim 1. The main reference Tsai teaches the principal requirement of claim 1 for a wireless power transfer. Endo in combination with Tsai simply discloses using paper for insulation in between coil structures and not for any intended use of the coil of each reference.
Regarding Argument 4 (page 11 of the Brief)
The Appellant argued that Tsai teaches away from an insulating layer disposed above the second paper layer and encapsulating the induction coil within the laminate as recited in claim 21.
The Examiner disagrees. Tsai indeed teaches that "[t]here is not any blocking element above the upper layer coil 302 so that the upper layer coil 302 may be used for delivering energy.", see Paragraph 0021. Tsai teaches the use of magnetic conductive layers adjacent to the coil layers. Magnetic layers block or contain magnetic flux. Tsai 
Endo teaches the use of paper layer 77 that is disposed above the coil (e.g., 77, 106, see Figure 13). Tsai in combination with Endo discloses the use of paper layer (e.g., paper insulating layer 77 of Endo) above inductor coil 302 of Tsai. The paper layer 77 of Endo is not a blocking element.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/J.S.B/Examiner, Art Unit 2837                                                                                                                                                                                                        April 4, 2021

Conferees:
/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837                                                                                                                                                                                                        
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        

233 South Wacker Drive, 6300 Willis Tower, Chicago, Illinois 60606-6357





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),